DEAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 3/9/2022 where claims 1-4, 6-15, and 40 -43 are amended while claims 45 – 49 are newly added.

The information disclosure statements (IDS) submitted on 12/08/2021 and 3/09/2022 are in compliance with the provisions of 37 CFR 1.97. The information disclosure statements are being considered by the examiner.

Claims 13, 44, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  






Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 45 recites “A computer readable medium”

Regarding claim 45, claim 45 recites “A computer-readable medium” and therefore under
the broadest reasonable interpretation the claim as a whole covers a transitory signal.  A signal per se, does not fall into any of the four statutory categories of invention, therefore the claim must be rejected under 35. U.S.C. § 101 as covering non-statutory matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 

However, in an effort to assist the patent community in overcoming a rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests claiming a non-transitory computer readable medium" to avoid a rejection under 35 U.S.C. § 101. 

Dependent claims 46 – 49 are also rejected as they do not cure the deficiencies detailed above.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the one or more auxiliary party devices” which results in the lack of antecedent basis. There is no reference to “auxiliary party devices” prior to “the one or more auxiliary party devices” The Examiner respectfully requests the Applicant clarify in appropriate language the correct reference to the various devices via claim language.

Dependent claims 2 -15 are also rejected as they do not cure the deficiencies detailed above.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 15, 40, and 45 are rejected under 35 USC 102(a)(2) as being anticipated by Jadhav (US 2018/0331940) 
Regarding claim 1, Jadhav discloses a control device configured to communicate on a network, the control device comprising: a wireless communication circuit configured to transmit and receive messages; and a control circuit configured to:
communicate messages with other devices in the network through a first primary parent device, wherein the first primary parent device is stored in the memory as a device through which network communications are to be transmitted to and received from other devices on the network (Jahad; Jahad teaches a device which is parcel of a mesh network or ad hoc network which utilizes a parent device (i.e. first parent device) to facilitate communications to other devices in the network and where the device is readily able to switch from the first parent device to another parent device;
see e.g. [0022] “... switch the parent with minimum path cost, as per the defined logic ...”
The Examiner notes “the parent” can be construed to be “the first parent device” prior to switching parent devices
see e.g. [0024] “... one or more nodes in an Ad-hoc network ...”
see e.g. [0172] “... Multiple sensors interconnecting each other to form a mesh network ...”
see e.g. Fig. 6 illustrating DEVICE/NODE(602)  comprising SWITCHING MODULE (614) and NEIGHBOR TABLE (616) to facilitate switching between a first parent device to another parent device);
receive messages from one or more auxiliary parent devices, wherein the one or more auxiliary party devices are stored in memory as devices from which network communications are capable of being received (Jadhav; Jadhav teaches receiving messages from other devices (i.e. auxiliary parent devices)  in the network ...”;
see e.g. [0076] “ ... a node may receive routing metrics/constraints from multiple nodes  ...”
see e.g. [0126] “  ... Destination Oriented Directed Acyclic Graph Information Object (DIO) control message, the DIO control message  ...”
see e.g. [0129] “ ... storing information of the neighboring devices, in at least one table residing in the memory of the device, wherein the table us updated consecutively on calculation of the path cost ...”);
store a respective communication metric associated with each of the primary parent device and the one or more auxiliary parent devices (Jahad; The messages comprising a metric are subsequently stored;
see e.g. [0129] “ ... storing information of the neighboring devices, in at least one table residing in the memory of the device, wherein the table us updated consecutively on calculation of the path cost ...”

see e.g. [0127] “ ... calculating the path cost based on at least the metric information received, and/or  a routing table size of the device, and/or a parent switch threshold” ); and
set a first auxiliary parent device of the one or more auxiliary parent devices as a second primary parent device through which network communications are to be transmitted in place of the first primary parent device based on the communication metric of the first primary parent device and the respective communication metric of the first auxiliary parent device (Jahad; Jahad teaches the metric may be utilized to potentially select another device (i.e. second primary parent device;
see e.g. [0120] “ ... the current parent node/device of the node/device is switched  to the parent node/device if the path cost of parent/node device is minimum as compared to a path cost of the current parent node/device ...”
see e.g. [0127] “ ... calculating the path cost based on at least the metric information received, and/or  a routing table size of the device, and/or a parent switch threshold”
see e.g. [0076] “ ... Every child node keeps the metric information on per parent node basis so as to identify or switch to a new parent if required ...”).
Regarding claim 15, Thubert discloses the control device of claim 1, wherein the control circuit is configured to receive multicast message from the one or more auxiliary parent device (Jadhav; 
see e.g. [0048] “ ... multicast ... ”)

Regarding claims 40 and 45, claims 40 and 45 are rejected based on the same rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-8, 14, 41 -43, and 46 - 48 are rejected under 35 USC 103 as being unpatentable over Jadhav in view of Thubert (US 2008/0240078)
Regarding claim 2, Jadhav discloses the control device of claim 1, wherein the control circuit is configured to set the first auxiliary parent device as the second parent device, and although Jadhav teaches switching parent devices based upon comparing metrics, Jadhav does not address every single wireless metric known to one of ordinary skill in the art including conventional strength indication metrics and therefore does not expressly disclose:
 when the respective communication metric of the first auxiliary parent device indicates a stronger potential communication link than the communication metric of the primary parent device 
However in analogous art Thubert discloses: 
strength indicators associated with wireless devices (Thubert;
see e.g. [0024] “ ... the actual link cost may be implemented using various methodologies, including received signal strength indicator ... corresponding priority ...”
see e.g. [0032] “ ... parent selection circuit 32 ...  based on the signal strength indicator)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jadhav with Thubert’s strength indication metric. The motivation being the RSSI strength metric provides for increased efficiencies in assigning another parent device.
Jadhav in view of Thubert disclose:
when the respective communication metric of the first auxiliary parent device indicates a stronger potential communication link than the communication metric of the primary parent device (The combined solution provides for communication metric comparisons based upon a stronger potential communication link per Tsuchie)
Regarding claim 3, Jadhav in view of Thubert discloses the control device of claim 2, wherein the communication metric for the first primary parent device comprises an average received signal strength indicator of messages received from the first primary parent device, and the respective communication metric of each of the received one or more auxiliary parent devices comprises an average received signal strength indicator of messages received from the auxiliary parent device (The combined solution per Thurbert provides for averaging functions in association with the RSSI values;
	The Examiner notes Thurbet relies on RSSI values which are averaged, stored and broadcasted to participating devices
see e.g. [0043] “ ... The parent selection circuit 32 also stores the average cost (and/or average ease) from among the parent access points in the average cost register 56”
see e.g. [0044] “ ... mesh advertisement message ...”.
see e.g. [0038] “ ... signal strength ...” see e.g. [0040])
Regarding claim 4, Jadhav in view of Thurbet discloses the control device of claim 3, wherein the control circuit is configured to determine that the respective communication metric of the first auxiliary parent device indicates a stronger potential communication link than the communication metric of the primary parent device by determining that the average received signal strength indicator of first auxiliary parent device is greater than the average received signal strength indicator of the primary parent device (The combined solution provides for a comparative analysis (e.g. greater or lesser, etc.) based upon strong potential communication links consisted of average values;

Jadhav:
see e.g. [0127] “ ... calculating the path cost based on at least the metric information received, and/or  a routing table size of the device, and/or a parent switch threshold”

Thubert:
see e.g. [0024] “ ... the actual link cost may be implemented using various methodologies, including received signal strength indicator ... corresponding priority ...”
see e.g. [0032] “ ... parent selection circuit 32 ...  based on the signal strength indicator
see e.g. [0043] “ ... The parent selection circuit 32 also stores the average cost (and/or average ease) from among the parent access points in the average cost register 56”)

Regarding claim 5, Jadhav in view of Thubert discloses the control device of claim 4, wherein the control circuit is configured to determine that the average received signal strength indicator of first auxiliary parent device is greater than the average received signal strength indicator of the primary parent device by a margin (The combined solution per Jadhav as Jadhav teachaes a parent switch threshold which one of ordinary skill in the art may utilize to realize any type of mathematical margin;
see e.g. Jadhav [0109] “ ... a parent switch threshold ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jadhav with Thubert’s strength indication metric. The motivation being the RSSI strength metric provides for increased efficiencies in assigning another parent device.
Regarding claim 6, Jadhav in view of Thubert discloses the control device of claim 5, wherein the control circuit is configured to:
store a received signal strength at which the first primary parent device receives messages from the control device (The combined solution per Jadhav and Thubert; 
Jadhav:
see e.g. [0076] “ ... a node may receive routing metrics/constraints from multiple nodes  ...”
see e.g. [0126] “  ... Destination Oriented Directed Acyclic Graph Information Object (DIO) control message, the DIO control message  ...”
Thubert:
see e.g. [0024] “ ... the actual link cost may be implemented using various methodologies, including received signal strength indicator ... corresponding priority ...”);
transmit an attachment message to the first auxiliary parent device (Jadhav;
Jadhav:
see e.g. [0076] “ ... a node may receive routing metrics/constraints from multiple nodes  ...”
see e.g. [0126] “  ... Destination Oriented Directed Acyclic Graph Information Object (DIO) control message, the DIO control message  ...”
see e.g. Fig. 6, Fig, 7, Fig. 13);
receive a response message from the first auxiliary parent device, the response message including a received signal strength indicator at which the first auxiliary parent device received the attachment message (The combined solution per Jadhav  (see e.g. [0108]) and Thubert; see e.g. Thubert Fig. 5A, 5B, see e.g. [0024], [0025]);
determine if the received signal strength indicator at which the first auxiliary parent device received the attachment message is greater than the received signal strength indicator at which the  first primary parent device receives messages from the control device (The combined solution per Jadhav and Thubert ; see e.g. Fig. 5A, 5B, see e.g. [0024], [0025]); and
set the first auxiliary parent device as the second primary parent device of the control device when the received signal strength indicator at which the first auxiliary parent device received the attachment message is greater than the received signal strength indicator at which the first primary parent device receives messages from the control device (The combined solution per Jadhav and  Thubert;
see e.g. Jadhav Fig. 6 illustrating DEVICE/NODE(602)  comprising SWITCHING MODULE (614) and NEIGHBOR TABLE (616) to facilitate switching between a first parent device to another parent device
see e.g. Thubert [0024], [0025])
Regarding claim 7, Thubert discloses the control device of claim 6, wherein the control circuit is configured to determine not to set the first auxiliary parent device as the second primary parent device when a response message from the first auxiliary parent device is not received or when the received signal strength indicator at which the first auxiliary parent device received the attachment message is not greater than the received signal strength indicator at which the primary parent device receives messages from the control device (The combined solution per Jadhav provides for determining the attachment message is not greater than a communication metric (e.g. Thubert’s RSSI;
see e.g. Jadhav [0127] “ ... calculating the path cost based on at least the metric information received, and/or  a routing table size of the device, and/or a parent switch threshold”
see e.g. Thubert [0024] “ ... the actual link cost may be implemented using various methodologies, including received signal strength indicator ... corresponding priority ...”).
Regarding claim 8, Jadhav in view of Thubert discloses the control device of claim 7, wherein, after determining not to set the second auxiliary parent device as the primary parent device, the control circuit is configured to:
determine that the respective communication metric of a second auxiliary parent device of the one or more auxiliary parent devices indicates a stronger potential communication link than the communication metric of the second primary parent device (The combined solution provides for a repetitive process as detailed in dependent claim 7 as  Jahad teaches forming ad-hoc networks;
see e.g. [0024] “... one or more nodes in an Ad-hoc network ...”
see e.g. [0172] “... Multiple sensors interconnecting each other to form a mesh network ...”
see e.g. Fig. 6 illustrating DEVICE/NODE(602)  comprising SWITCHING MODULE (614) and NEIGHBOR TABLE (616) to facilitate switching between a first parent device to another parent device;
see e.g. Fig. 7); and
set the second auxiliary parent device as the third primary parent device of the control device when the received signal strength indicator at which the second auxiliary parent device received the attachment message is greater than the received signal strength indicator at which the primary parent device receives messages from the control device (The combined solution provides for a repetitive process as detailed in dependent claim 7 as Jadhav teaches forming ad-hoc networks;
see e.g. [0024] “... one or more nodes in an Ad-hoc network ...”
see e.g. [0172] “... Multiple sensors interconnecting each other to form a mesh network ...”
see e.g. Fig. 6 illustrating DEVICE/NODE(602)  comprising SWITCHING MODULE (614) and NEIGHBOR TABLE (616) to facilitate switching between a first parent device to another parent device;
see e.g. Fig. 7
see MPEP 2144 V; Section E “MAKING CONTINUOUS);
Regarding claim 12, Thubert discloses the control device of claim 1, wherein the control device is configured to maintain an auxiliary parent table including a unique identifier and the respective communication metric associated with each of one or more auxiliary parent devices (Thubert;
 see e.g. Fig. 3A illustrating Parent Priority Table comprising MAC Addresses (i.e. unique identifier)  for identification purposes;
see e.g. [0038] “ ... the MAC address ...”)

Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 41, claim 41 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 42, claim 42 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 43, claim 43 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 46, claim 46 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 47, claim 47 comprises the same and/or similar subject matter as claim 9 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 48, claim 48 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claim 9 is rejected under 35 USC 103 as being unpatentable over Jadhav in view of Au (US 2016/0227481)
Regarding  claim 9, Jadhav discloses the control device of claim 1, and although Jadhav teaches an environment supporting the formation of ad-hoc networks,  Jadhav does not expressly disclose wherein the control circuit is configured to:
transmit a unicast message to the primary parent device ; and 
receive an acknowledge message from the primary parent device when the primary parent device receives the unicast message from the primary parent device.
However in analogous art Au discloses:
transmit a unicast message (Au; teaches conventional (ACK) acknowledgement notifications in response to unicast messaging;
see e.g. [0022] “ ... unicast notification ... receiving an ACK/NAK response  ... unicast notification procedure ...”)
receive an acknowledge message (Au; Au teaches conventional (ACK) acknowledgement notifications in response to unicast messaging;
see e.g. [0022] “ ... unicast notification ... receiving an ACK/NAK response  ... unicast notification procedure ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jadhav with AU’s ACK scheme. The motivation being the combined solution provides for increased efficiencies in device communication.
Jadhav in view of Au discloses:
transmit a unicast message to the primary parent device (The combined solution provides for transmitting unicast messages to primary parent devices); and 
receive an acknowledge message from the primary parent device when the primary parent device receives the unicast message from the primary parent device (The combined solution provides for receiving an ACK message in response from the primary parent device per the unicast message sent)
Claim 10 is rejected under 35 USC 103 as being unpatentable over Jadhav in view of Au and in further view of Hein (US 2008/0117907)
Regarding claim 10, Jadhav in view of Au disclose the control device of claim 9, but does not expressly disclose wherein the control circuit is configured to:
count a number of times that the control device transmits a unicast message to the first primary parent device and does not receives an acknowledgement message from the primary parent device.
However in analogous art Hein discloses:
count a number of times that the control device transmits a unicast message to the  first primary parent device and does not receives an acknowledgement message from the primary parent device (Hein; Hein teaches the tracking and/or monitoring of the number of time messages are sent and the number of time of acknowledgments 
see e.g. [0043] “...  duplicate ACK counter, count of the number of retry attempts ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jahdav with Hein’s counting scheme. The motivation being the combined invention provides for increased efficiencies in management of parent devices.

Claim 11 is rejected under 35 USC 103 as being unpatentable over Jadhav in view of Au and in further view of Hein and in further view of Tsuchie (US 2017/0245132)
Regarding claim 11, Jadhav in view of Au and in further view of Hein disclose the control device of claim 10, wherein, the control device is configured to set the first auxiliary parent device as the second primary parent device of the control device based on the communication metric of the second primary parent device and the respective communication metric of the first auxiliary parent device (Per independent claim 1, Jadhav teaches a communication metric is readily available to select a parent node).
Jadhav does not factor in an index number and therefore does not expressly disclose:
 when the number of times exceeds a threshold
However in analogous art Tsuchie teaches:
when the number of times exceeds a threshold (Tsuchie; Tsuchie teaches an index value associated with a threshold may determine the selection of a parent node;
	see.e.g [0085] “ .... compares the index value for selecting the parent included in the response message with a preset threshold ...”)
		Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jadhav with Tsuchie’s selection scheme. The motivation being the combined invention provides for increased efficiencies in selecting parent devices.
	
Claim 2 is rejected under 35 USC 103 as being unpatentable over Jadhav in view of Tsuchie (US 2018/0368048)
Regarding claim 2, Jadhav discloses the control device of claim 1, wherein the control circuit is configured to set the first auxiliary parent device as the second primary parent device, and although Jadhav teaches switching parent devices based upon comparing metrics, Jadhav does not address every single wireless metric known to one of ordinary skill in the art including conventional strength indication metrics and therefore does not expressly disclose:
 when the respective communication metric of the first auxiliary parent device indicates a stronger potential communication link than the communication metric of the primary parent device 
However in analogous art Tsuchie discloses: 
strength indicators associated with wireless devices (Tsuchie;
see e.g. [0054] “ ... RSSI value  ... regarding a path quality ... the link quality value is a value obtained by converting two RSSI value into look quality ...”
see e.g. [0005] “ ... select a node having the highest received signal strength (RSSI value) of a received packet ...” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jadhav with Tsuchie’s strength indication metric. The motivation being the RSSI strength metric provides for increased efficiencies in assigning another parent device.
Jadhav in view of Tsuchie disclose:
when the respective communication metric of the first auxiliary parent device indicates a stronger potential communication link than the communication metric of the primary parent device (The combined solution provides for communication metric comparisons based upon a stronger potential communication link per Tsuchie)


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/           Primary   Examiner, Art Unit 2449